  Case 3:20-cv-00064-DHB-BKE Document 12 Filed 11/02/20 Page 1 of 2



                                                                                   filfd
                        IN THE UNITED STATES DISTRICT COURT                 U.S.OlSTRiCT COURT
                                                                                AUGUSTA OlV.
                      FOR THE SOUTHERN DISTRICT OF GEORGIA

                                      DUBLIN DIVISION
                                                                            im NOV -2 P 5 11
SHERWIN PERKINS,                                )                         CLERH-              GA.
                                                                              so.msT.
                                                )
               Plaintiff.                       )
                                                )
       V.                                       )           CV 320-064
                                      )
PHYSICAL THERAPIST RON PRIMUS; )
WARDEN ANTONIO CALDWELL; ALEN )
LUNDY; MS. HALL, Director of Nursing; )
JACKSON, Unit Manager; JOHNSON;       )
BRAGG, Chief Counselor; DEPUTY        )
WARDEN MESSER; MEDICAL                )
COLLEGE OF GEORGIA; OFFICER                     )
JONES; PA OLIVER; DEPUTY WARDEN )
LATISHA FRANKLIN; and ATLANTA   )
MEDICAL CENTER,                 )
                                )
           Defendants.          )


                                          ORDER




       After a careful, de novo review of the file, the Court concurs with the Magistrate

Judge’s Report and Recommendation (“R&R”), to which no objections have been filed. In

lieu of objections, Plaintiff filed a notice of appeal to the Eleventh Circuit and proceeded to

argue he did not intentionally mislead the Court as to his previous fling history and did not

intend to seek leave to proceed in forma pauperis (“IFP"). (Doc. no. 9.) Plaintiffs appeal to

the Eleventh Circuit regarding the Magistrate Judge’s R&R recommending dismissal of his

complaint without prejudice does not divest this Court ofjurisdiction to proceed.'


         Although fling a notice of appeal generally deprives a district court ofjurisdiction over
the issues involved in an appeal, ”a notice of appeal fled with respect to a non-appealable order
does not have any effect on the district court’s jurisdiction." United States v. Riolo. 398 F.
  Case 3:20-cv-00064-DHB-BKE Document 12 Filed 11/02/20 Page 2 of 2




         Accordingly, the Court ADOPTS the Report and Recommendation of the Magistrate

Judge as its opinion, DENIES Plaintiffs request to proceed IFP,(doc. no. 2), DISMISSES

this action without prejudice, and CLOSES this civil action. If Plaintiff wishes to proceed

with the claims raised in this lawsuit, he must initiate a new lawsuit, which would require

submission of a new complaint. See Dupree v. Palmer, 284 F.3d 1234, 1236 (1 1th Cir.

2002).

         SO ORDERED this             ay of                               , at Augusta, Georgia.




                                                   UNITED St/tES DISTRICT^DGE




App’x 568, 571 (1 1th Cir. 2010) {per curiam)(citing United States v. Hitchmon. 602 F.2d 689,
694 (5th Cir. 1979) {en banc)). The Magistrate Judge’s R&R recommending dismissal of
Plaintiffs complaint without prejudice is not interlocutorily appealable. See Garcia v. JP Morgan
Chase. No. 1:11-CV-2149-AT, 2012 WL 13008803, at M (N.D. Ga. Mar. 9,2012).


                                               2
